NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted November 21, 2019*
                                Decided December 9, 2019

                                         Before

                            DIANE P. WOOD, Chief Judge

                            FRANK H. EASTERBROOK, Circuit Judge

                            DANIEL A. MANION, Circuit Judge

No. 18-2680

JASON GRANT,                                   Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Eastern District of
                                               Wisconsin.

      v.                                       No. 18-cv-379-pp

CARA A. SCHMIDT, et al.,                       Pamela Pepper,
    Defendants-Appellees.                      Chief Judge.


                                       ORDER

      One week after his release from prison, Jason Grant experienced a psychotic
episode during which he strangled and attempted to kill a woman. He entered a plea of
not guilty by reason of mental defect to the resulting charges, and a state-court judge
committed him to the custody of the Wisconsin Department of Health Services. Grant


      *  The defendants were not served with process and are not participating in this
appeal. We have agreed to decide the case without oral argument because the brief and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-2680                                                                           Page 2

then sued a prison psychologist and other prison officials for deliberately failing to treat
his serious mental illness. See 42 U.S.C. § 1983. The district court screened the complaint,
18 U.S.C. § 1915A(b), and dismissed it with prejudice for failure to state a claim. Because
Grant cannot plausibly allege that committing a new crime after his release was a
foreseeable consequence of his lack of treatment, we affirm.

       In his complaint Grant alleges that he became an inmate at Dodge Correctional
Institution in 2011. Dodge’s officials, he says, were aware of his extensive history of
mental disorders from his medical and court records (he previously had completed
court-ordered mental-health treatment administered by the Department of Health
Services) but did not treat his serious mental illness while he was incarcerated. He
singled out prison psychologist Cara Schmidt for failing to adequately screen his
mental-health needs at intake.

        In 2014 the Department of Corrections released him—without any medication or
mental-health treatment plan. Seven days later, he experienced an episode of
“multi-faceted psychosis” and attemped to strangle a woman to death. The state
prosecuted him for strangulation and suffocation, false imprisonment, and attempted
first-degree intentional homicide. After accepting Grant’s plea of not guilty by reason of
mental defect to the charges, a state-court judge found that he posed a significant risk of
bodily injury to himself and the community and committed him to the Department of
Health Services for a 60-year term. See WIS. STAT. § 971.17(b).

        Grant then sued several prison employees—Schmidt, Robert De Young (the
supervisor of the prison’s psychiatric unit), and the social worker who conducted his
exit screening—for deliberately failing to treat his mental illness and releasing him from
custody without a post-release treatment plan. He also sued Dodge’s warden, identified
in the complaint as “John Doe,” for failing to implement adequate mental-health
screening processes for his intake and release. (For clarity, we have amended the
caption to begin with the first named defendant.)

        At screening, the district court dismissed Grant’s complaint with prejudice for
failure to state a claim. Applying the test for deliberate indifference set forth in Farmer v.
Brennan, 511 U.S. 825, 842 (1994), the court determined that Grant satisfactorily alleged
an objectively serious medical condition but did not set forth facts showing that the
defendants acted with a sufficiently culpable state of mind. With regard to Grant’s
claims against Schmidt, the court reasoned that he did not explain how her intake
screening was inadequate or “how she could have known that he posed a serious risk of
killing someone four years into the future.” Regarding his claims against the warden,
No. 18-2680                                                                           Page 3

the court determined that Grant did not explain why his screening process was
inadequate, or how a mental-health screening in 2011 could have predicted that he
posed a serious risk of harm to himself or that he would commit a homicide in 2014. As
for De Young and the social worker, the court wrote that Grant had not alleged that
either was aware of any risk he would commit a homicide, or that either deliberately
disregarded that risk.

       Eleven days after judgment, Grant sought reconsideration. He elaborated that
Schmidt knew about his mental-health needs and history, that he did not receive any
mental-health treatment while incarcerated between 2011 and 2014, and that he would
have received a pre-release mental-health treatment plan if Schmidt had followed the
policies and procedures of the Department of Corrections during his intake screening.
The district court denied the motion, concluding that he had not introduced any new
information or identified an error of law or fact.

        On appeal Grant contends that the district court should have allowed him to
proceed on his claims. But to state an Eighth Amendment claim, Grant had to allege
that a prison official was aware of a serious medical condition and either knowingly or
deliberately disregarded it. Farmer, 511 U.S. at 842; Estelle v. Gamble, 429 U.S. 97, 104
(1976). As he did not allege in his complaint that the defendants knew of his mental
disorders and need for treatment, the district court correctly determined that he failed
to state a claim for deliberate indifference.

        Ordinarily it is the practice in this circuit to grant leave to amend or to dismiss
complaints screened under § 1915A to without prejudice. See Perez v. Fenoglio, 792 F.3d
768, 783 (7th Cir. 2015). But Grant’s brief shows that amendment to add allegations
about the defendants’ mental states would be futile because he cannot plausibly allege
that the defendants could reasonably foresee that he would commit a new crime after
his release as a consequence of his lack of treatment. See Tate v. SCR Med. Transp.,
809 F.3d 343, 346 (7th Cir. 2015).

       While Grant’s brief suggests that Schmidt may have known of his disorders and
need for treatment when she conducted his screening, the crime is too remote a
consequence of Schmidt’s actions to hold her responsible under federal civil rights law.
See Martinez v. State of Cal., 444 U.S. 277, 285 (1980) (death of girl killed by parolee some
five months after release was “too remote a consequence” of parole officers’ action in
releasing him to hold them responsible under § 1983); Buchanan-Moore v. Cty. of
Milwaukee, 570 F.3d 824 (7th Cir. 2009) (death of neighbor killed by mentally-ill offender
days after his release from mental health complex was not foreseeable result of county
No. 18-2680                                                                           Page 4

government’s failure to medicate him while he was in custody). And none of Grant’s
submissions suggests that Schmidt interacted with him after the screening. Under the
circumstances of this case, in which Grant’s injury occurred three years after Schmidt’s
last encounter with him, Grant cannot plausibly allege a set of facts that would cure this
deficiency. We express no opinion on whether the victim of Grant’s post-release crime
would have a claim against the prison’s medical staff or whether prisoners may ever
obtain damages on account of a post-release crime that they commit.

        Grant’s submissions also demonstrate that he cannot patch up his complaint to
allege that the remaining defendants were aware of and deliberately disregarded the
risks associated with his mental illness. For instance, regarding De Young, Grant’s later
filings in the district court specify that the supervisor neither treated him personally nor
interacted with him otherwise. Section 1983 does not allow actions against individuals
merely for their status as the supervisors of others. Doe v. Purdue Univ., 928 F.3d 652,
664 (7th Cir. 2019). As for the warden, Grant accused him of failing to implement
adequate mental-health screening procedures at intake and release. But Grant’s later
submissions do not suggest that the warden knew anything of his mental disorders or
that he personally reviewed Grant’s records. Public officials are accountable for their
own conduct; they are not vicariously liable for the acts of subordinates. See, e.g.,
Ashcroft v. Iqbal, 556 U.S. 662, 667 (2009); Vance v. Rumsfeld, 701 F.3d 193, 203–05 (7th Cir.
2012) (en banc). (We further note, but need not decide, that naming a warden as “John
Doe” may not suffice to state any claim.) Lastly, regarding the social worker who
conducted his exit screening, Grant pleaded himself out of court by alleging conduct
that sounded in negligence rather than deliberate indifference (he alleged that she failed
“to detect she was releasing a[n] inmate with a known mental disease in the community
to shift for himself, without medication, treatment, and the mean[s] to acquire
medication”). Negligence is not enough to state a claim for deliberate indifference,
Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2015) (en banc); Sanville v. McCaughtry,
266 F.3d 724, 735 (7th Cir. 2001), and Grant’s later filings do not suggest that the social
worker appreciated the severity of his medical condition or that her disregard of his
need for treatment was deliberate.

                                                                                 AFFIRMED